Case 1:21-cv-00321-STV Document 9 Filed 02/09/21 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 21-cv-00321-STV

DEN 8888, LLC, d/b/a Clarion Hotel Denver,

       Plaintiff,

v.

NAVAJO EXPRESS, INC.,

       Defendant.

                                           ORDER

Entered By Magistrate Judge Scott T. Varholak

       This civil action is before the Court on Plaintiff’s Motion for Leave to Restrict

Public Access to Its Response to the Court’s Show Cause Order (the “Motion”). [#8]

     1. BACKGROUND

       Plaintiff filed the instant action on February 2, 2021. [#1] Upon review of the

Complaint, this Court filed an Order to Show Cause (“OSC”) [#7] requiring Plaintiff to

show cause why this action should not be dismissed due to the Court’s lack of subject

matter jurisdiction. In the OSC, this Court noted that Plaintiff was invoking this Court’s

diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) and that Plaintiff therefore bore

the burden of establishing the parties’ complete diversity of citizenship. [#7 at 1-2] In

particular, the Court noted that although Plaintiff, a limited liability company, “states that

it has nine members, it neither identifies those members nor identifies their citizenship.”

[Id. at 2] Such identification “is insufficient to satisfy the Court of its jurisdiction because

‘[t]he citizenship of the parties must be established with specificity.’” [Id. at 2-3 (quoting
Case 1:21-cv-00321-STV Document 9 Filed 02/09/21 USDC Colorado Page 2 of 6




U.S. Advisor, LLC v. Berkshire Property Advisors, LLC, No. 09-cv-00697-PAB-CBS,

2009 WL 2055206, at *1 (D. Colo. July 10, 2009)]. In response to the OSC, Plaintiff

filed the instant Motion, in which it requests that this Court seal it’s Response to the

OSC to Level 2 access, which would restrict access to the identity of Plaintiff’s members

to only the Court and Plaintiff. [#8]

   2. ANALYSIS

       The Supreme Court has recognized a common law right to access of judicial

records. Nixon v. Warner Communications, Inc., 435 U.S. 589, 597 (1978). “This right

is premised upon the recognition that public monitoring of the courts fosters important

values such as respect for the legal system.” XY, LLC v. Trans Ova Genetics, LC,

13-CV-00876-WJM-NYW, 2015 WL 7014419, at *3 (D. Colo. Nov. 12, 2015). “Judges

have a responsibility to avoid secrecy in court proceedings because ‘secret court

proceedings are anathema to a free society.’”        Id. (quoting M.M. v. Zavaras, 939

F.Supp. 799, 801 (D. Colo. 1996)). “There is a presumption that documents essential to

the judicial process are to be available to the public, but access to them may be

restricted when the public's right of access is outweighed by interests which favor

nondisclosure.” Id. (citing United States v. McVeigh, 119 F.3d 806, 811 (10th Cir.

1997)).

       Accordingly, documents filed in this Court are presumptively public and the party

seeking to seal a document bears the burden of justifying such restriction.

D.C.COLO.LCivR 7.2(a). The moving party must:

       (1) identify the document or the proceeding for which restriction is sought;


                                            2
Case 1:21-cv-00321-STV Document 9 Filed 02/09/21 USDC Colorado Page 3 of 6




       (2) address the interest to be protected and why such interest outweighs
       the presumption of public access . . .

       (3) identify a clearly defined and serious injury that would result if access
       is not restricted;

       (4) explain why no alternative to restriction is practicable or why only
       restriction will adequately protect the interest in question . . . and

       (5) identify the level of restriction sought.

D.C.COLO.LCivR 7.2(c). “The countervailing interests asserted by a party seeking to

overcome the public's presumption of access must be specific and non-conclusory.”

Smith v. Westminster Management, LLC, NO. JKB-17-3282, 2018 WL 572867, at *4 (D.

Md. Jan. 26, 2018)

       As support for the Motion Plaintiff identifies the countervailing interest to public

access as follows:

       The identity of the nine (9) members of Plaintiff should be filed under seal
       because this information is confidential as it is sensitive, proprietary and
       commercial in nature. The public disclosure of this information would
       create a competitive disadvantage for Plaintiff by compromising its
       business and economic interests.

[#8 at 3]   Plaintiff further states that “[i]f the documents are publicly disseminated,

Plaintiff’s competitors will gain valuable insight into Plaintiff’s organization.”       [Id.]

However, Plaintiff does not identify with any specificity the harm that may occur if its

membership is made public and does not explain the sensitive or proprietary nature of

its membership.1 Plaintiff’s assertions are vague and conclusory, and do not provide

the Court with sufficient information to overcome the presumption of public access. See
1
  Indeed, many of the documents attached in the proposed response are publicly
available from the websites of various state’s Secretary of State, and Plaintiff itself failed
to file the proposed document under preliminary restriction pending ruling by this Court,
making its response already available to the public.
                                               3
Case 1:21-cv-00321-STV Document 9 Filed 02/09/21 USDC Colorado Page 4 of 6




3376 Lake Shore, LLC v. Lamb’s Yacht Center, Inc., No. 3:14-CV-632-J-34PDB, 2014

WL 12621574, at *1-*2 (M.D. Fl. Aug. 25, 2014) (denying to seal Plaintiff’s membership

where Plaintiff provided only conclusory and speculative statements that disclosure had

“the potential for financial harm” and impacted the “privacy interest of the members”);

see also Baxter Int'l, Inc. v. Abbott Labs., 297 F.3d 544, 547 (7th Cir. 2002) (denying

motion to seal based on conclusory allegation that confidentiality would promote

business interests); Edgewood Manor Apt. Homes LLC v. RSUI Indem. Co., No.

08-C-0920, 2010 WL 2430996, at *5, (E.D. Wis. June 14, 2010) (unsealing jurisdictional

statement where plaintiff's members and sub-members “sa[id] merely that they wish[ed]

to keep their investments and tax benefits private” and “point[ed] to no specific personal

or financial harms they m[ight] suffer”). Indeed, it appears to the Court that Plaintiff and

its members merely have a preference for anonymity, and such a preference is “not a

valid reason for removing documents that influence or underpin a judicial decision from

the public record.” Signicast, LLC v. Fireman’s fund Ins. Co., 920 F. Supp. 2d 967, 970

(E.D. Wis. 2013); see also Smith, 2018 WL 572867, at *2 (stating that desire to keep

member identities private is “not sufficient to overcome the presumption of access.”).

        Plaintiff additionally argues that the public’s right to access the identity of

Plaintiff’s members is outweighed by the fact that this Court “simply needs to review [the

identities] to verify diversity jurisdiction and it will have no effect on the litigation.” [#8 at

3] This Court disagrees that the identity of the members is not a central issue to this

case.    See 3376 Lake Shore, 2014 WL 12621574, at *2.                  “The requirement that

jurisdiction be established as a threshold matter ‘spring[s] from the nature and limits of


                                                4
Case 1:21-cv-00321-STV Document 9 Filed 02/09/21 USDC Colorado Page 5 of 6




the judicial power of the United States’ and is ‘inflexible and without exception.’” Steel

Co. v. Citizens for a Better Env't, 523 U.S. 83, 94 (1998) (quoting Mansfield, C. & L.M.R.

Co. v. Swan, 111 U.S. 379, 382 (1884). “Therefore, the public interest in understanding

the basis for the court's jurisdiction—in this case, the identity and citizenship of the

members—outweighs the plaintiff's interest in keeping that information confidential.”

3376 Lake Shore, 2014 WL 12621574, at *2. Plaintiff must provide sufficient, specific

justification to overcome the presumption of public access.       It has failed to do so.

Accordingly, the Court DENIES Plaintiff’s Motion for Leave to Restrict Public Access to

Its Response to the Court’s Show Cause Order [#8].

       Finally, upon review of Plaintiff’s proposed response to the OSC, which was

attached as an exhibit to the instant motion, the Court notes that the corporate

documents attached do not, in every case, identify the name and citizenship of the

members of certain LLC organizations. Specifically, the response itself identifies the

names of Plaintiff’s members and, for those members that are LLCs, states the

citizenship of the members of those LLCs.        However, the response itself does not

identify the names of the members of those LLCs and in some instances the supporting

documentation also fails to identify the names of the members.              While the Court

appreciates the representations of counsel, “[t]o measure jurisdiction, the Court must

know the identity and citizenship of the non-LLC members residing at the end of any

string of LLCs.” Smith, 2018 WL 572867, at *2. The Court therefore ORDERS Plaintiff

to further show cause regarding this Court’s subject matter jurisdiction.




                                             5
Case 1:21-cv-00321-STV Document 9 Filed 02/09/21 USDC Colorado Page 6 of 6




   3. CONCLUSION

       It is hereby ORDERED that Plaintiff’s Motion [#8] is DENIED.

       It is further ORDERED that on or before February 24, 2021, Plaintiff shall show

cause, if any there be, in writing, why this case should not be dismissed due to the Court’s

lack of subject matter jurisdiction. In its response, Plaintiff shall list in the body of the

response each of its members, as well as list the name and citizenship of each member of

any LLC members. Plaintiff may, at that time, file a renewed motion to restrict providing

detailed justification for restricting public access to its response.


DATED: February 9, 2021                              BY THE COURT:


                                                     s/Scott T. Varholak__________
                                                     United States Magistrate Judge




                                                 6
